Christiancy J.:
The principal question in this case is, Whether the Circuit Judge of the Ninth Circuit, elected on the first Monday in April last, can enter upon the duties of his ofiice prior to the 1st day of January, 1859.
This question depends upon the construction of the Constitution in reference to circuit judges, and the Act of January 29th, 1858. — S. L. of 1858, pp. 14 to 17.
Section one of this Act is an amendment of section one of the Act of April 8th, 18515 providing for the organization of the Circuit Courts. And this amendment creates two additional circuits, — the Ninth and Tenth.' The second section of the Act,of 1858 provides for the election, on the first Monday in April, 1858, of a Circuit Judge and Regent of the "University in each of said circuits, and that “ The subsequent elections for such officers, and the termination of their respective terms, shall be at the times required by the Constitution for judges and regents in other circuits, and that each of the judges for said circuits respectively, shall, on or before the first day of June, 1858, and every two years thereafter, fix and appoint the times of holding the several terms within his circuit for the period of two years thereafter,” &c. Section three repeals all acts contravening the provisions of this Act, and provides that the “Act shall take effect immediately.”
*286It is very evident from the provisions of section two that the election was not intended to be an election for the whole term of six years, fixed by the Constitution generally; as it is declared “the subsequent election of such officers, and the termination of their respective terms, shall be at the times required by the Constitution for judges and regents in other circuits.” The circuit judges in the other eight circuits were elected in April, 185Y, and went into office the first day of January, 1858, according to the Constitution and the law under which they were elected; and their terms will expire on the 31st day of December, 1863: and as the judges of the Ninth and Tenth' Circuits must go out at the same time, though elected in April, 1858, it is evident the election was intended to be for less than the full term. And we think this is in exact accordance with the requirements of sections seven and twenty of Art. VI., of the Constitution, which, in effect, are incorporated in the Act.
It can not be denied, that, by the third section, the Act in question took full and complete effect, for all purposes, from the date of its approval, and that the term of the officers elected under it commenced immediately upon the determination of the Board of State Canvassers, and the issuing of the certificate of election, unless there be something in the Constitution to prevent the taking effect of the Act, and the commencement of the term, till a later period.
It is admitted that there is nothing in the body of the Constitution itself to postpone the immediate operation of the Act, and the commencement of the official terms, as soon as the result of the election was officially determined. But section 28 of the Schedule provides: “The terms of all state and county officers, of the circuit judges, members of the Board of Education and members of the Legislature, shall begin on the first day of January next succeeding their election”; and it is claimed that this applies to the judges and other officers elected under this Act.
Whether this section of the Schedule was intended to have *287any further effect than to provide for the period of transition from the old to the new Constitution, and to put the new Constitution into full operation, it does not become necessary here to decide; though from the preamble, or first clause of the Schedule, declaring’ its purposes and the appropriate office of such Schedule, it would seem that its chief object was to provide only for such transition; and to give any of its provisions a permanent and continuing operation, after the transition had been fully accomplished, the intent must be clear and manifest.
But, admitting that this section was intended to have permanent effect as a part of the Constitution, still, after a careful ■ examination of the whole subject, we are satisfied it was intended only to apply to officers elected lor the full term, and at the time fixed by the Constitution. If literally construed, this section would apply to many cases of elections to fill vacancies only; and we can perceive no better ground for applying it to judges and regents elected at the first election under this Act, for less than a full term, than if they had been elected to fill a vacancy.
We are, therefore, all of opinion that as soon as the judges and regents had been duly declared elected under this Act, their terms of office commenced; and, as soon as they had taken the oath of office and qualified according to the Constitution and the law, they were in full possession of all the powers, and were entitled at once to enter upon the duties of their offices.
The other question stated in the case, we apprehend, was ’ stated pro forma only; and we therefore decline its consideration.
Let it be certified accordingly.
The other Justices concurred.